Affirmed and Memorandum Opinion filed November 17, 2005








Affirmed and Memorandum
Opinion filed November 17, 2005.
 
In The
 
Fourteenth Court of Appeals
_______________
 
NO. 14-04-00894-CV
_______________
 
JOEY JUDICE, JR., JOSEPH JUDICE, JOSEPH JUDICE, JR.,
J.N. JUDICE and J.N. JUDICE, JR., Appellants
 
V.
 
KENS‑TV, Appellee
                                                                                                                                               

On Appeal from County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 806,257
                                                                                                                                                
 
M E M O R A N D U M  
O P I N I O N
 
In
this restricted appeal, Joey Judice, Jr., Joseph Judice, Joseph Judice, Jr., J.N.
Judice and J.N. Judice, Jr. (AJudice@)[1]
challenge a default judgment entered in favor of KENS-TV for non-payment of a
verified account[2]
on the ground that the record lacks evidence of a contract between the parties.  We affirm.




To
prevail on a restricted appeal, Judice must establish, among other things, that
error is apparent on the face of the record. 
Alexander v. Lynda=s Boutique, 134 S.W.3d 845, 848 (Tex.
2004).  Judice asserts that such error
exists in this case because the record lacks any evidence of: (1) a contract
between the parties; (2) any privity between the parties; or (3) any implied
contract between the parties.
However,
once a default judgment is taken on an unliquidated claim, all allegations of
fact in the petition are deemed admitted except the amount of damages.[3]  Thus, there is no error apparent on the face
of the record.  Accordingly, Judice=s first, second, and third issues are
overruled and the judgment of the trial court is affirmed.
 
 
 
 
/s/        Richard H. Edelman
Justice
 
Judgment rendered
and Memorandum Opinion filed November 17, 2005.
Panel consists of
Justices Fowler, Edelman and Guzman.
 
 




[1]           An
order entered by the trial court dismissing the other defendants reflects that
Joey Judice, Jr. is the same person as Joseph Judice, Joseph Judice, Jr., J.N.
Judice, and J.N. Judice, Jr.


[2]           See
Tex. R. Civ. P. 185.


[3]           Tex.
Commerce Bank, Nat=l Ass=n v. New, 3 S.W.3d 515, 516 (Tex. 1999);  Holt Atherton Indus., Inc. v. Heine, 835
S.W.2d 80, 83 (Tex. 1992).  In addition,
a party resisting such a sworn claim who fails to file a written denial, under
oath, within the time frame allotted for such a response may not deny the
claim.  Tex.
R. Civ. P. 185.